                                                                                          0.
                                                                                                           1
UNITED STATES DISTRICT COURT
                                                                                                           ::e
EASTERN DISTRICT OF NEW YORK                                                                  ^'!COURT t.D.N.Y.
                                                                                  iK
GREGORY MANGO,                                                                                      2flj

                                              Plaintiff,                         BR00i<LY/j OR
                                                                  ORDER
                      -against-
                                                                  18-CV-5504(ENV)(JO)
NORTHSIDE MEDIA GROUP,LLC,

                                              Defendant.



VITALIANO,D.J.

       Plaintiff Gregory Mango filed this action, on October 1, 2018, against defendant

Northside Media Group, LLC ("Northside"), bringing a single claim ofcopyright infiingement

for the unauthorized use of a photograph of New York City Mayor William de Blasio receiving

an alarm clock. Dkt. 1. Although, as the docket indicates, Northside was properly served with

process, it has failed to appear, and Mango has moved for a defaultjudgment. See Dkt. 10.

Pursuant to Rule 72 of the Federal Rules of Civil Procedure, the motion was referred to

Magistrate Judge James Orenstein for a Report & Recommendation("R&R"). See Order
Referring Motion, dated Feb. 6,2019.

       On August 6,2019,Judge Orenstein issued his R&R,see Dkt. 14,recommending that tie
Court enter a defaultjudgment against Northside in the amount of$650,including $250 in actual
damages and $400 in costs. R&R at 1. Mango sought $5000 in actual damages,including $4250
in attorney's fees and $645 in costs. Dkt. 10 at 1. Judge Orenstein, acknowledging that the
record contained sufficient factual support showing that Northside was liable for copyright

infringement, went on to determine that Mango, at inquest, did not establish "with reasonable
certainty any actual damages beyond the minimum fee of$250 that suffices to license at least
some of[Mango's] photographs." R&R at 4. Mango's failure to provide such information was

                                                1
particularly stark in light ofthe fact that he could easily have done so, such as by showing the

"licensing fee (if any) he charged the New York Posf to publish the very same photograph. Id.

at 4 n.1. Judge Orenstein also found that the circumstances here did not overcome the

presumption against punitive damages in copyright actions. Id. at 4.

        Next, Judge Orenstein observed that "applicable law precludes" an award of attorney's

fees when,"as here, the infringement occurs after the work's publication and more than three

months before copyright registration." Id. Finally, because the docket "conclusively

establishes" that Mango incurred $400 in costs to file the complaint but does not document the

$245 in claimed service fees. Judge Orenstein recommended that Mango be awarded only $400

in costs.^

        Notice of time to object to the R&R was given. See R&R at 7. Neither party filed any

objections within the prescribed time to do so.^
                                            Discussion


        Where no party has objected to a magistrate judge's report and recommendation, clear

error review applies. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.,54
F. Supp. 3d 279,283(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with
this standard, the Court finds it to be correct, well-reasoned and free of any clear error. The

Court, therefore, adopts the R&R,in its entirety, as the opinion ofthe Court.
                                            Conclusion


        For the foregoing reasons, the R&R is adopted, in its entirety, as the opinion ofthe Court


'Although Mango also originally sought pre-judgment interest, he later "abandoned that
request." Id. at 5.
^ The record reflects that Northside was served with a copy of the R&R on August 21,2019, Diet.
 15, in response to an order issued by Judge Orenstein, after Mango failed to comply with the
R&R's direction to file proof of service by August 9,2019.
Mango is awarded a defaultjudgment against Northside in the amount of$650, including $250

in actual damages and $400 in costs.

       The Clerk of Court is directed to enter judgment accordingly, to mail a copy ofthis Order

to defendant and to close this case.

       So Ordered.


Dated: Brooklyn, New York
       September 6, 2019



                                                     /s/ USDJ ERIC N. VITALIANO
                                                         ERIC N. VITALIANO
                                                         United States District Judge
